department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b02 genin-106497-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ----------------- -------------------------------------- ------------------------------------ dear -------------- this letter responds to your date request for information on the deductibility of job search expenses you also requested information on any articles memos and literature that the irs has published on this topic finally you asked whether the irs or anyone else sponsors a seminar or workshop on this topic with respect to this last request i am not aware of any seminar or workshop on this topic i hope the following general information is helpful deductible job search expenses generally if an individual is looking for a new job in the individual’s current trade_or_business then sec_162 of the internal_revenue_code code permits a deduction for expenses_incurred even if a new job is not secured if however an individual is looking for a job for the first time or for a new job in a new trade_or_business then no deduction for expenses_incurred is permitted even if a job is secured see also revrul_75_120 1975_1_cb_55 in determining whether an individual is looking for a job in a new trade_or_business the continuity and regularity of the individual’s business activities are considered an isolated or occasional activity is not a trade_or_business individuals however may engage in several trades_or_businesses either independent of or in connection with their principal trade_or_business see revrul_78_93 1978_1_cb_38 and revrul_55_109 c b if the new job involves duties of the same general type or work as those involved in the individual’s present job then the new job does not constitute a new trade_or_business see sec_1_162-5 of the income_tax regulations if the individual is not employed at the time he is looking for a job then the individual’s trade_or_business would consist of the services previously performed for his past employer_provided there has not been a substantial break between the ending of the last job and the search for a new job see revrul_75_120 genin-106497-10 examples of deductible job search expenses are as follows the costs of typing printing and mailing copies of cover letters resumes and job applications including associated office supplies office services such as expenses_incurred to fax information to prospective employers the cost of long-distance calls to prospective employers and employment and outplacement agency fees career counseling coaching expenses and job website subscriptions see revrul_77_16 1977_1_cb_37 revrul_78_93 career counseling and irs publication deductible job search expense see also revrul_92_69 1992_36_irb_5 for guidance respecting certain employer-provided outplacement services sec_162 also permits the deduction of travel and transportation_expenses incurred to look for and or interview for a job if the travel is to a destination outside the metropolitan area where the individual lives and normally works and the trip is related primarily to seeking employment in the individual’s trade_or_business if an individual travels to a destination and while there looks for a new job and also engages in personal activities traveling expenses to and from the destination are deductible only if the trip is related primarily to seeking a new job the amount of time that is spent on personal activity compared to the amount of time spent looking for a new job is considered in determining whether the trip is primarily personal even if the trip is considered personal however expenses_incurred to look for a new job are deductible even though the traveling expenses to and from the destination are not deductible examples of deductible travel and transportation_expenses are car rental toll and parking fees lodging and meals though the cost of meals is generally limited to percent see sec_1_162-2 revrul_75_120 revrul_77_16 irs publication deductible job search expense and irs publication deductible travel transportation and meal expenses job search expenses that are not deductable sec_262 of the code provides that an individual cannot deduct personal living or family_expenses unless a deduction is specifically provided for by another code section examples of expenses an individual may incur in seeking a new job that are nondeductible personal or living_expenses are the cost of a new suit shoes and a tie for interviewing the cost of a phone a fax machine a computer and phone and internet service and the cost of newspapers and magazines deductible moving_expenses subject_to certain requirements an individual can deduct moving_expenses incurred in connection with obtaining a new job sec_217 of the code provides that moving_expenses paid_or_incurred during the taxable_year in connection with an individual beginning work as an employee or as self-employed at a new principal work place are deductable genin-106497-10 sec_217 provides that the term moving_expenses means only the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and of traveling including the cost of lodging but not the cost of meals from the former residence to the new residence_moving_expenses for any individual other than the taxpayer are taken into account only if such individual has both the former residence and the new residence as his principal_residence and is a member of the taxpayer's household sec_217 provides that no deduction is allowed unless the taxpayer's new principal work place is at least miles farther from his former residence than was his former principal work place or if he had no former principal work place is at least miles from his former residence and either i during the 12-month_period immediately following his arrival the taxpayer is a full-time_employee during at least weeks or ii during the 24-month period immediately following his arrival the taxpayer is a full-time_employee or is self-employed on a full-time basis during at least weeks of which not less than weeks are during the 12-month_period immediately following his arrival the travel distance between two points is to be the shortest of the more commonly traveled routes between the two points see also irs publication for additional information on deductible moving_expenses this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely thomas d moffitt thomas d moffitt branch chief branch income_tax accounting
